 



Exhibit 10.1
GSI COMMERCE, INC.
1996 EQUITY INCENTIVE PLAN
(amended and restated as of March 5, 2008)
1. Purpose
     The purpose of the GSI Commerce, Inc. Equity Incentive Plan (the “Plan”) is
to promote the long-term retention of key employees of GSI Commerce, Inc.,
(“GSI”) and its current and future subsidiaries (collectively, the “Company”)
and other persons who are in a position to make significant contributions to the
success of the Company, to further reward these employees and other persons for
their contributions to the Company’s growth and expansion, to provide additional
incentive to these employees and other persons to continue to make similar
contributions in the future, and to further align the interests of these
employees and other persons with those of GSI’s stockholders. These purposes
will be achieved by granting to such employees and other persons, in accordance
with the provisions of this Plan, Options, Stock Appreciation Rights, Restricted
Stock or Unrestricted Stock Awards, Deferred Stock Awards or Performance Awards,
for shares of GSI’s common stock, $0.01 par value per share (“Common Stock”), or
Loans or Supplemental Grants, or combinations thereof (“Awards”).
2. Aggregate Number of Shares
     2.1 The aggregate number of shares of Common Stock for which Awards may be
granted under the Plan will be 9,500,000 shares with an individual limit of
1,000,000 shares per year for each Employee (as defined below) covered by
Section 162(m) of the Code (as defined below); provided, however, that the
aggregate maximum number of shares of Common Stock that may be issued as ISOs
(as defined in Section 5.1(a)) shall be 9,500,000 shares of Common Stock.
Notwithstanding the foregoing, if there is any change in the capitalization of
GSI, such as by stock dividend, stock split, combination of shares, exchange of
securities, recapitalization or other event which the Board of Directors (the
“Board”) of GSI deems, in its sole discretion, to be similar circumstances, the
aggregate number and/or kind of shares for which Awards may be granted under the
Plan shall be appropriately adjusted in a manner determined by the Board. No
fractional shares of Common Stock will be delivered under the Plan.
     2.2 Treasury shares, reacquired shares and unissued shares of Common Stock
may be used for purposes of the Plan, at GSI’s sole discretion.
     2.3 Shares of Common Stock that were issuable pursuant to an Award that has
been forfeited, cancelled, exchanged, surrendered or terminated but with respect
to which such Award had not been exercised or otherwise terminated without an
issuance of shares, shares of Common Stock that are issued pursuant to an Award
but that are subsequently forfeited and shares of Common Stock that were
issuable pursuant to an Award that was payable in Common Stock or cash but that
was satisfied in cash, shall be available for future Awards under the Plan. If
the exercise price of any Option is satisfied by a Participant’s tender of
shares of Company Stock to

1



--------------------------------------------------------------------------------



 



the Company (by actual delivery or attestation), only the number of shares of
Company Stock issued net of any shares so tendered will be deemed issued to the
Participant. If, however, shares of Common Stock are not issued to a Participant
because such shares otherwise issuable upon the exercise of an Option instead
are used to satisfy an applicable tax withholding requirement or other
obligation to the Company in connection with the exercise of an Option, then
such shares will be deemed to have been issued to the Participant and will not
be available for Awards under the Plan.
3. Eligible Employees and Participants
     3.1 All current and future key employees of the Company, including officers
and directors who are employed by the Company (“Employees”), and all other
persons, including directors of the Company who are not Employees, who, in the
opinion of the Board, are in a position to make a significant contribution to
the success of the Company, shall be eligible to receive Awards under the Plan.
No eligible Employee or other person (a “Participant”) shall have any right to
receive an Award except as expressly provided in the Plan.
     3.2 The Participants who shall actually receive Awards under the Plan shall
be determined by the Board in its sole discretion. In making such
determinations, the Board shall consider the positions and responsibilities of
eligible Employees and other persons, their past performance and contributions
to the Company’s growth and expansion, the value of their services to the
Company, the difficulty of finding qualified replacements, and such other
factors as the Board deems pertinent in its sole discretion.
4. Administration
     4.1 The Plan shall be administered by the Board. The Board may delegate all
or any portion of its authority hereunder to one or more committees, each
consisting of one or more members of the Board. Once appointed, such committees
shall continue to serve until otherwise directed by the Board and all references
in this Plan to the Board thereafter shall be to such committees. Any Awards
granted to officers who are subject to Section 16 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”) shall be made by a committee of two or more
members of the Board, each of whom is a Non-Employee Director (as defined or
interpreted for purposes of Rule 16b-3 (including amendments and successor
provisions) as promulgated by the Securities and Exchange Commission pursuant to
its authority under the 1934 Act (“Rule 16b-3”)) or as otherwise permitted by
Rule 16b-3 and other applicable regulations. Any Awards granted to officers who
are subject to Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) shall be made by a committee of two or more members of the Board,
each of whom is an Outside Director (as defined or interpreted for purposes of
Section 162(m) of the Code) or as otherwise permitted by Section 162(m) of the
Code and other applicable regulations.
     4.2 In addition to its other authority but subject to the provisions of the
Plan, the Board shall have the authority to determine, in its sole discretion,
the Participants who shall be eligible to receive Awards, the Participants who
shall actually receive Awards, the size of each Award, including the number of
shares of Common Stock subject to the Award, the type or types

2



--------------------------------------------------------------------------------



 



of each Award, the date on which each Award shall be granted, the terms and
conditions of each Award, whether to waive compliance by a Participant with any
obligations to be performed by the Participant under an Award or waive any term
or condition of an Award, whether to amend or cancel an existing Award in whole
or in part (except that the Board may not, without the consent of the holder of
an Award or unless specifically authorized by the terms of an Award, take any
action under this clause with respect to such Award if such action would
adversely affect the rights of such holder), and the form or forms of
instruments that are required or deemed appropriate under the Plan, including
any written notices and elections required of Participants.
     4.3 The Board may adopt such rules for the administration of the Plan as it
deems necessary or advisable, in its sole discretion. For all purposes of the
Plan, a majority of the members of the Board shall constitute a quorum, and the
vote or written consent of a majority of the members of the Board on a
particular matter shall constitute the act of the Board on that matter. The
Board shall have the exclusive right to construe the Plan and any Award, to
settle all controversies regarding the Plan or any Award, to correct defects and
omissions in the Plan and in any Award, and to take such further actions as the
Board deems necessary or advisable, in its sole discretion, to carry out the
purpose and intent of the Plan. Such actions shall be final, binding and
conclusive upon all parties concerned.
     4.4 No member of the Board shall be liable for any act or omission (whether
or not negligent) taken or omitted in good faith, or for the good faith exercise
of any authority or discretion granted in the Plan to the Board, or for any act
or omission of any other member of the Board.
     4.5 All costs incurred in connection with the administration and operation
of the Plan shall be paid by the Company. Except for the express obligations of
the Company under the Plan and under Awards granted in accordance with the
provisions of the Plan, the Company shall have no liability with respect to any
Award, or to any Participant or any transferee of shares of Common Stock from
any Participant, including, but not limited to, any tax liabilities, capital
losses, or other costs or losses incurred by any Participant or any such
transferee.
5. Types of Awards
     5.1. Options.
     (a) An Option is an Award entitling the recipient on exercise thereof to
purchase Common Stock at a specified exercise price. Both “incentive stock
options,” as defined in Section 422 of the Code (any Option intended to qualify
as an incentive stock option is hereinafter referred to as an “ISO”), and
Options that are not incentive stock options (“non-ISO”), may be granted under
the Plan. ISOs shall be awarded only to Employees.
     (b) The exercise price of an Option will be determined by the Board subject
to the following:

3



--------------------------------------------------------------------------------



 



          (1) The exercise price of an ISO shall not be less than 100% (110% in
the case of an ISO granted to a ten percent stockholder) of the fair market
value of the Common Stock subject to the ISO, determined as of the time the
Option is granted. A “ten-percent stockholder” is any person who at the time of
grant owns, directly or indirectly, or is deemed to own by reason of the
attribution rules of Section 424(d) of the Code, stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or of
any of its subsidiaries.
          (2) The exercise price of a non-ISO shall not be less than 100% of the
fair market value of the Common Stock subject to the non-ISO, determined as of
the time the non-ISO is granted, except that:
               (A) the exercise price of a non-ISO may be equal to or greater
than 85% of the fair market value of the Common Stock subject to the non-ISO, if
the discount is granted in lieu of a reasonable amount of cash compensation; or
               (B) the exercise price of a non-ISO granted pursuant to a
Performance Award may be (i) 100% of the fair market value of the Common Stock
subject to the non-ISO, determined either as of the time the Performance Award
is granted or as of the time the non-ISO is granted pursuant to the Performance
Award; or (ii) an amount less than such fair market value if the discount is
granted in lieu of a reasonable amount of cash compensation as consideration for
exceeding the goal(s) set forth in the Performance Award.
          (3) In no case may the exercise price paid for Common Stock which is
part of an original issue of authorized Common Stock be less than the par value
per share of the Common Stock.
          (4) The Board may reduce the exercise price of an option at any time
after the time of grant, but in the case of an Option originally awarded as an
ISO, only with the consent of the Participant.
     (c) The period during which an Option may be exercised will be determined
by the Board, except that the period during which an ISO may be exercised will
not exceed ten years (five years, in the case of an ISO granted to a ten-percent
stockholder) from the day immediately preceding the date the Option was granted.
     (d) An Option will become exercisable at such time or times, and on such
terms and conditions, as the Board may determine. The Board may at any time
accelerate the time at which all or any part of the Option may be exercised. Any
exercise of an Option must be in writing, signed by the proper person and
delivered or mailed to the Company, accompanied by (i) any documents required by
the Board and (ii) payment in full in accordance with Section 5.1(e) below for
the number of shares for which the Option is exercised.
     (e) Stock purchased on exercise of an Option must be paid for as follows:
(i) in cash or by check (acceptable to GSI in accordance with guidelines
established for this purpose), bank draft or money order payable to the order of
GSI or (ii) if so permitted by the instrument

4



--------------------------------------------------------------------------------



 



evidencing the Option (or in the case of an Option which is not an ISO, by the
Board at or after grant of the Option), (A) through the delivery of shares of
Common Stock which have been outstanding for at least six months (unless the
Board expressly approves a shorter period) and which have a fair market value on
the last business day preceding the date of exercise at least equal to the
exercise price, or (B) by delivery of a promissory note of the Option holder to
GSI, payable on such terms and conditions as the Board may determine, or (C) by
delivery of an unconditional and irrevocable undertaking by a broker to deliver
promptly to GSI sufficient funds to pay the exercise price, or (D) by any
combination of the permissible forms of payment; provided, that if the Common
Stock delivered upon exercise of the Option is an original issue of authorized
Common Stock, at least so much of the exercise price as represents the par value
of such Common Stock must be paid other than by the Option holder’s promissory
note. Any payment in shares of Common Stock will be effected by the delivery of
such shares to the Company, duly endorsed in blank or accompanied by stock
powers duly executed in blank, or by attestation of the ownership of such
shares, together with any other documents and evidences as the Company may
require.
     (f) If the market price of shares of Common Stock subject to an Option
(other than an Option which is in tandem with a Stock Appreciation Right as
described in Section 6.2 below) exceeds the exercise price of the Option at the
time of its exercise, the Board may cancel the Option and cause GSI to pay in
cash or in shares of Common Stock (at a price per share equal to the fair market
value per share) to the person exercising the Option an amount equal to the
difference between the fair market value of the Common Stock which would have
been purchased pursuant to the exercise (determined on the date the Option is
canceled) and the aggregate exercise price which would have been paid. The Board
may exercise its discretion to take such action only if it has received a
written request from the person exercising the Option, but such a request will
not be binding on the Board.
     5.2. Stock Appreciation Rights.
     (a) A Stock Appreciation Right is an Award entitling the recipient on its
exercise to receive an amount, in cash or Common Stock or a combination thereof
(such form to be determined by the Board), determined in whole or in part by
reference to appreciation in Common Stock value. In general, a Stock
Appreciation Right entitles the Participant to receive, with respect to each
share of Common Stock as to which the Right is exercised, the excess of the
share’s fair market value on the date of exercise over its fair market value on
the date the Right was granted. However, the Board may provide at the time of
grant that the amount the recipient is entitled to receive will be adjusted
upward or downward under rules established by the Board to take into account the
performance of the Common Stock in comparison with the performance of other
stocks or an index or indices of other stocks. The Board may also grant Stock
Appreciation Rights that provide that following a Change in Control of the
Company (as defined in Section 6.3(b)) the holder of such Right will be entitled
to receive, with respect to each share of Common Stock subject to the Right, an
amount equal to the excess of a specified value (which may include an average of
values) for a share of Common Stock during a period preceding such Change in
Control over the fair market value of a share of Common Stock on the date the
Right was granted.

5



--------------------------------------------------------------------------------



 



     (b) Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan. A Stock Appreciation Right
granted in tandem with an Option that is not an ISO may be granted either at or
after the time the Option is granted. A Stock Appreciation Right granted in
tandem with an ISO may be granted only at the time the Option is granted.
     (c) When Stock Appreciation Rights are granted in tandem with Options, the
following rules will apply:
          (1) The Stock Appreciation Right will be exercisable only at such time
or times, and to the extent, that the related Option is exercisable and will be
exercisable in accordance with the procedure required for exercise of the
related Option.
          (2) The Stock Appreciation Right will terminate and no longer be
exercisable upon the termination or exercise of the related Option, except that
a Stock Appreciation Right granted with respect to less than the full number of
shares covered by an Option will not be reduced until the number of shares as to
which the related Option has been exercised or has terminated exceeds the number
of shares not covered by the Stock Appreciation Right.
          (3) The Option will terminate and no longer be exercisable upon the
exercise of the related Stock Appreciation Right.
          (4) The Stock Appreciation Right will be transferable only with the
related Option.
          (5) A Stock Appreciation Right granted in tandem with an ISO may be
exercised only when the market price of the Stock subject to the Option exceeds
the exercise Price of such option.
     (d) A Stock Appreciation Right not granted in tandem with an Option will
become exercisable at such time or times, and on such terms and conditions, as
the Board may specify. The Board may at any time accelerate the time at which
all or any part of the Right may be exercised. Any exercise of an independent
Stock Appreciation Right must be in writing, signed by the proper person and
delivered or mailed to GSI, accompanied by any other documents required by the
Board.
     5.3. Restricted and Unrestricted Stock.
     (a) A Restricted Stock Award entitles the recipient to acquire, for a
purchase price not less than the par value, shares of Common Stock subject to
the restrictions described in Section 5.3(d) (“Restricted Stock”).
     (b) A Participant who is granted a Restricted Stock Award shall have no
rights with respect to such Award unless the Participant accepts the Award by
written instrument delivered or mailed to GSI accompanied by payment in full of
the specified purchase price, if any, of the

6



--------------------------------------------------------------------------------



 



shares covered by the Award. Payment may be by certified or bank check or other
instrument acceptable to the Board.
     (c) A Participant who receives Restricted Stock shall have all the rights
of a stockholder with respect to such stock, including voting and dividend
rights, subject to the restrictions described in 5.3(d) and any other conditions
imposed by the Board at the time of grant. Unless the Board otherwise
determines, certificates evidencing shares of Restricted Stock will remain in
the possession of the Company until such shares are free of all restrictions
under the Plan.
     (d) Except as otherwise specifically provided by the Plan or the Award,
Restricted Stock may not be sold, assigned, exchanged, pledged, gifted or
otherwise disposed of, or transferred, and if a Participant suffers a Status
Change (as defined in Section 6.1) for any reason, must be offered to GSI for
purchase for the amount of cash paid for such stock, or forfeited to the Company
if no cash was paid. These restrictions will lapse at such time or times, and on
such terms and conditions, as the Board may determine. The Board may at any time
accelerate the time at which the restrictions on all or any part of the shares
will lapse.
     (e) Any Participant making, or required by an Award to make, an election
under Section 83(b) of the Code with respect to Restricted Stock shall deliver
to GSI, within ten days of the filing of such election with the Internal Revenue
Service, a copy of such election.
     (f) The Board may, at the time any Award described in this Section 5 is
granted, provide that any or all the Common Stock delivered pursuant to the
Award will be Restricted Stock.
     (g) The Board may, in its sole discretion, approve the sale to any
Participant of shares of Common Stock free of restrictions under the Plan for a
price which is not less than the par value of the Common Stock.
     5.4. Deferred Stock. A Deferred Stock Award entitles the recipient to
receive shares of Common Stock to be delivered in the future. Delivery of the
Common Stock will take place at such time or times, and on such terms and
conditions, as the Board may determine. The Board may at any time accelerate the
time at which delivery of all or any part of the Common Stock will take place.
At the time any Award described in this Section 5 is granted, the Board may
provide that, at the time Common Stock would otherwise be delivered pursuant to
the Award, the Participant will instead receive an instrument evidencing the
Participant’s right to future delivery of Deferred Stock.
     5.5. Performance Awards. A Performance Award entitles the recipient to
receive, without payment, an Award or Awards described in this Section 5 (such
form to be determined by the Board) following the attainment of such performance
goals, during such measurement period or periods, and on such other terms and
conditions, all as the Board may determine. Performance goals may be related to
personal performance, corporate performance, group or departmental performance
or any such other category of performance as the Board may determine. The Board
shall have the authority to determine the performance goals, the period or

7



--------------------------------------------------------------------------------



 



period during which performance is to be measured and all other terms and
conditions applicable to the Award. The Board may determine performance goals,
based on but not limited to the following: revenue, operating income, net
earnings, earnings before interest, taxes, depreciation and amortization
(“EBITDA”), earnings before interest and taxes (“EBIT”), net income, earnings
per share, total stockholder return, cash flow, return on assets, decrease in
expenses, Common Stock price, price-earnings multiple or other financial factors
determined by the Board. Performance goals established by the Board may be (but
need not be) different for different periods, and different performance goals
may be applicable to different Participants.
     5.6. Loans and Supplemental Grants.
     (a) The Company may make a loan to a Participant (“Loan”), either in
connection with the purchase of Common Stock under the Award or the payment of
any Federal, state and local income tax with respect to income recognized as a
result of the Award. The Board shall have the authority, in its sole discretion,
to determine whether to make a Loan, the amount, terms and conditions of the
Loan, including the interest rate (which may be zero), whether the Loan is to be
secured or unsecured or with or without recourse against the borrower, the terms
on which the Loan is to be repaid and the terms and conditions, if any, under
which the Loan may be forgiven. In no event shall any Loan have a term
(including extensions) in excess of ten years.
     (b) In connection with any Award, the Board may grant a cash award to the
Participant (“Supplemental Grant”) not to exceed an amount equal to (i) the
amount of any Federal, state and local income tax on ordinary income for which
the Participant may be liable with respect to the Award, determined by assuming
taxation at the highest marginal rate, plus (ii) an additional amount on a
grossed-up basis intended to make the Participant whole on an after-tax basis
after discharging all the Participant’s income tax liabilities arising from all
payments under this Section 5. Any payments under this Section 5(b) shall be
made at the time the Participant incurs Federal income tax liability with
respect to the Award.
6. Events Affecting Outstanding Awards
     6.1. Termination of Service by Death or Disability. If a Participant’s
service relationship with the Company, whether as an Employee, director,
consultant, advisor or other provider engaged by the Company to render services
is interrupted or terminated (such interruption or termination being referred to
as a “Status Change”) by reason of death or permanent disability (as determined
by the Board), the following rules shall apply, unless otherwise determined by
the Board. A change in the capacity in which the Participant renders service to
the Company as an Employee, director consultant, advisor or other provider or a
change in the entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s service with
the Company or its subsidiaries, shall not constitute a Status Change:
     (a) All Options and Stock Appreciation Rights held by the Participant at
the time of such Status Change, to the extent then exercisable, will continue to
be exercisable by the Participant or, in the case of the death of the
Participant, by the Participant’s heirs, executor, administrator or other legal
representative, for a period of one year after the Participant’s Status

8



--------------------------------------------------------------------------------



 



Change. After the expiration of such one-year period, all such Options and Stock
Appreciation Rights shall terminate. In no event, however, shall an Option or
Stock Appreciation Right remain exercisable beyond the latest date on which it
could have been exercised without regard to this Section 6. All Options and
Stock Appreciation Rights held by a Participant at the time of such Status
Change that are not then exercisable shall terminate upon such Status Change.
     (b) All Restricted Stock held by the Participant at the time of such Status
Change shall be transferred to the Company (and, in the event the certificates
representing such Restricted Stock are held by the Company, such Restricted
Stock shall be so transferred without any further action by the Participant) in
accordance with Section 5.3 above.
     (c) Any payment or benefit under a Deferred Stock Award, Performance Award
or Supplemental Grant to which the Participant was not irrevocably entitled at
the time of such Status Change shall be forfeited and the Award canceled as of
the time of such Status Change.
     6.2. Termination of Service Other Than by Death or Disability. If a
Participant suffers a Status Change other than by reason of death or permanent
disability (as determined by the Board), the following rules shall apply, unless
otherwise determined by the Board at the time of grant of an Award:
     (a) All Options and Stock Appreciation Rights held by the Participant at
the time of such Status Change, to the extent then exercisable, will continue to
be exercisable by the Participant for a period of three months after the
Participant’s Status Change. After the expiration of such three-month period,
all such Options and Stock Appreciation Rights shall terminate. In no event,
however, shall an Option or Stock Appreciation Right remain exercisable beyond
the latest date on which it could have been exercised without regard to this
Section 6. All Options and Stock Appreciation Rights held by a Participant at
the time of such Status Change that are not then exercisable shall terminate
upon such Status Change.
     (b) All Restricted Stock held by the Participant at the time of such Status
Change shall be transferred to the Company (and, in the event the certificates
representing such Restricted Stock are held by the Company, such Restricted
Stock shall be so transferred without any further action by the Participant) in
accordance with Section 5.3 above.
     (c) Any payment or benefit under a Deferred Stock Award, Performance Award,
or Supplemental Grant to which the Participant was not irrevocably entitled at
the time of such Status Change shall be forfeited and the Award canceled as of
the date of such Status Change.
     (d) A termination by the Company of a Participant’s employment with or
service to the Company shall be for “Cause” only if the Participant: (i) was
guilty of gross negligence or willful misconduct in the performance of his or
her duties for the Company, (ii) breached or violated, in a material respect,
any agreement between the Participant and the Company or any of the Company’s
policy statements regarding conflicts-of-interest, insider trading or
confidentiality, (iii) committed a material act of dishonesty or breach of
trust, (iv) acted in a manner that was inimical or injurious, in a material
respect, to the business or interests of the Company, or (v) was convicted of a
felony.

9



--------------------------------------------------------------------------------



 



     (e) For all purposes of this Section 6.2 and Section 6.3, (i) if a
Participant is an Employee of a subsidiary of GSI and such subsidiary ceases to
be a subsidiary of GSI, then the Participant’s employment with the Company will
be deemed to have been terminated by the Company without Cause, unless the
Participant is transferred to GSI or another subsidiary of GSI; (ii) the
employment with the Company of a Participant who is an Employee will not be
deemed to have been terminated if the Participant is transferred from GSI to a
subsidiary of GSI, or vice versa, or from one subsidiary of GSI to another; and
(iii) if a Participant who is an Employee terminates his or her employment with
the Company following a reduction in his or her rate of compensation, then the
Participant’s employment with the Company will be deemed to have been terminated
by the Company without Cause.
     6.3. Change in Control
     (a) In the event of a Change in Control (as defined in Section 6.3(b)), the
following rules will apply, unless otherwise expressly provided by the Board at
the time of the grant of an Award:
          (1) Each outstanding Option and Stock Appreciation Right shall
automatically become exercisable in full six months after the occurrence of such
Change in Control or, if sooner, upon a termination by the Company of the
Participant’s employment with or service to the Company for any reason other
than for Cause (as defined in Section 6.2(d)). This provision shall not prevent
an Option or Stock Appreciation Right from becoming exercisable sooner as to
Common Stock or cash that would otherwise have become available under such
Option or Right during such period.
          (2) Each outstanding share of Restricted Stock shall automatically
become free of all restrictions and conditions six months after the occurrence
of such Change in Control or, if sooner, upon a termination by the Company of
the Participant’s employment with or service to the Company for any reason other
than for Cause (as defined in Section 6.2(d)). This provision shall not prevent
the earlier lapse of any restrictions or conditions on Restricted Stock that
would otherwise have lapsed during such period.
          (3) Conditions on Deferred Stock Awards, Performance Awards and
Supplemental Grants which relate only to the passage of time and continued
employment shall automatically terminate six months after the occurrence of such
Change in Control or, if sooner, upon a termination by the Company of the
Participant’s employment with or service to the Company for any reason other
than for Cause (as defined in Section 6.2(d)). This provision shall not prevent
the earlier lapse of any conditions relating to the passage of time and
continued employment that would otherwise have lapsed during such period.
Performance or other conditions (other than conditions relating only to the
passage of time and continued employment) shall continue to apply unless
otherwise provided in the instrument evidencing the Awards or in any other
agreement between the Participant and the Company or unless otherwise agreed to
by the Board.

10



--------------------------------------------------------------------------------



 



     (b) A “Change in Control” means: (i) the occurrence of an event that would,
if known to the Company’s management, be required to be reported by the Company
under Item 1(a) of Form 8-K pursuant to the 1934 Act; or (ii) the acquisition or
receipt, in any manner, by any person (as defined for purposes of the 1934 Act)
or any group of persons acting in concert, of direct or indirect beneficial
ownership (as defined for purposes of the 1934 Act) of 50% or more of the
combined voting securities ordinarily having the right to vote for the election
of directors of the Company; or (iii) a change in the constituency of the Board
with the result that individuals (the “Incumbent Directors”) who are members of
the Board on the Effective Date (as specified in Section 9) cease for any reason
to constitute at least a majority of the Board, provided that any individual who
is elected to the Board after the Effective Date and whose nomination for
election was unanimously approved by the Incumbent Directors shall be considered
an Incumbent Director beginning on the date of his or her election to the Board;
or (iv) the sale, exchange or other disposition of all or a significant portion
of the Company’s business or assets, or the execution by the Company of a
binding agreement providing for such a transaction; unless in any such case, at
least a majority of the Incumbent Directors determine, prior to the occurrence
of such Change in Control, that no Change in Control has or will have occurred.
7. Grant and Acceptance of Awards
     7.1. The Board’s approval of a grant of an Award under the Plan, including
the names of Participants and the size of the Award, including the number of
shares of Common Stock subject to the Award, shall be reflected in minutes of
meetings held by the Board or in written consents signed by members of the
Board. Once approved by the Board, each Award shall be evidenced by such written
instrument, containing such terms as are required by the Plan and such other
terms, consistent with the provisions of the Plan, as may be approved from time
to time by the Board.
     7.2 Each instrument may be in the form of agreements to be executed by both
the Participant and the Company, or certificates, letters or similar
instruments, which need not be executed by the Participant but acceptance of
which shall evidence agreement to the terms thereof. The receipt of an Award
shall not impose any obligation on the Participant to accept the Award.
     7.3. Except as specifically provided by the Plan or the instrument
evidencing an Award, a Participant shall not become a stockholder of GSI until
(a) the Participant makes any required payments in respect of the Common Stock
issued or issuable pursuant to the Award, (b) the Participant furnishes GSI with
any required agreements, certificates, letters or other instruments, and (c) the
Participant actually receives the shares of Common Stock. Subject to any terms
and conditions imposed by the Plan or the instrument evidencing an Award, upon
the occurrence of all of the conditions set forth in the immediately preceding
sentence, a Participant shall have all rights of a stockholder with respect to
shares of Common Stock, including, but not limited to, the right to vote such
shares and to receive dividends and other distributions paid with respect to
such shares. The Board may, upon such terms and conditions as it deems
appropriate, provide that a Participant will receive a benefit in lieu of cash
dividends that would have been payable on any and all Common Stock subject to
the Participant’s Award, had such Common

11



--------------------------------------------------------------------------------



 



Stock been outstanding. Without limitation, the Board may provide for payment to
the Participant of amounts representing such dividends, either currently or in
the future, or for the investment of such amounts on behalf of the Participant.
     7.4. Notwithstanding any other provision of the Plan, the Company shall not
be obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove any restriction from shares of Common Stock previously delivered under
the Plan (a) until all conditions to the Award have been satisfied or removed,
(b) until, in the opinion of counsel to the Company, all applicable Federal and
state laws and regulations have been complied with, (c) if the outstanding
Common Stock is at the time listed on any stock exchange or included for
quotation on an inter-dealer system, until the shares to be delivered have been
listed or included or authorized to be listed or included on such exchange or
system upon official notice of notice of issuance, (d) if it might cause the
Company to issue or sell more shares of Common Stock that the Company is then
legally entitled to issue or sell, and (e) until all other legal matters in
connection with the issuance and delivery of such shares have been approved by
counsel to the Company. If the sale of Common Stock has not been registered
under the Securities Act of 1933, as amended, the Company may require, as a
condition to exercise of an Award, such representations or agreements as counsel
to the Company may consider appropriate to avoid violation of such Act and may
require that the certificates evidencing such Common Stock bear an appropriate
legend restricting transfer. If an Award is exercised by the Participant’s legal
representative, the Company shall be under no obligation to deliver Common Stock
pursuant to such exercise until the Company is satisfied as to the authority of
such representative.
8. Tax Withholding
     The Company shall withhold from any cash payment made pursuant to an Award
an amount sufficient to satisfy all Federal, state and local withholding tax
requirements (the “withholding requirements”). In the case of an Award pursuant
to which Common Stock may be delivered, the Board shall have the right to
require that the Participant or other appropriate person remit to the Company an
amount sufficient to satisfy the withholding requirements, or make other
arrangements satisfactory to the Board with regard to such requirements, prior
to the delivery of any Common Stock. If and to the extent that such withholding
is required, the Board may permit a Participant or such other person or entity
to elect at such time and in such manner as the Board may determine to have the
Company hold back from the shares of Common Stock to be delivered, or to deliver
to the Company, Common Stock having a value calculated to satisfy the
withholding requirement. If at the time an ISO is exercised, the Board
determines that the Company could be liable for withholding requirements with
respect to a disposition of the Common Stock received upon exercise, the Board
may require as a condition of exercise that the person exercising the ISO agree
(a) to inform the Company promptly of any disposition (within the meaning of
Section 424(c) of the Code) of Common Stock received upon exercise, and (b) to
give such security as the Board deems adequate to meet the potential liability
of the Company for the withholding requirements and to augment such security
from time to time in any amount reasonably deemed necessary by the Board to
preserve the adequacy of such security.

12



--------------------------------------------------------------------------------



 



9. Stockholder Approval, Effective Date and Term of Plan
     The Plan was adopted by the Board on March 20, 1996, subject to the
approval of GSI’s stockholders. The Plan was approved by GSI’s stockholders at
GSI’s 1996 annual meeting of stockholders on July 8, 1996. The effective date of
this Plan (“Effective Date”) is July 8, 1996, the date on which the Plan was
approved by the affirmative vote of the holders of a majority of the outstanding
shares of GSI’s Common Stock. No Award shall be granted more than ten years
after the Effective Date. The Plan has been amended as follows:

              Date Amended by Board   Date Approved by Nature of Amendment   of
Directors   Stockholders
To increase the aggregate number of shares of Common Stock issuable under the
Plan from 100,000 to 1,000,000
  September 24, 1996   December 4, 1997
 
       
To increase the aggregate number of shares of Common Stock issuable under the
Plan from 1,000,000 to 3,000,000
  January 5, 1999   July 13, 1999
 
       
To provide that the Plan shall be administered by the Board and that the Board
may delegate all or any portion of its authority under the Plan to one or more
committees
  November 16, 1999   N/A
 
       
To increase the aggregate number of shares of Common Stock issuable under the
Plan from 3,000,000 to 4,500,000
  April 18, 2000   May 25, 2000
 
       
To increase the aggregate number of shares of Common Stock issuable under the
Plan from 4,500,000 to 7,500,000; to increase the number of shares which may be
granted to Employees covered by Section 162(m) of the Code to 1,000,000; to
amend the effect of a Status Change on outstanding Restricted Stock Awards; and
to amend the definitions of “Cause” and “Change of Control”
  January 4, 2001   May 24, 2001

13



--------------------------------------------------------------------------------



 



              Date Amended by Board   Date Approved by Nature of Amendment   of
Directors   Stockholders
To increase the aggregate number of shares of Common Stock issuable under the
Plan from 7,500,000 to 8,500,000; to limit the number of ISOs issuable to
8,500,000; to provide a list of examples of performance goals that the Board may
determine in connection with any Performance Awards; and to permit the
forfeiture of certain payments in the event such payments constitute a
“parachute payment” in certain instances.
  July 29, 2003   September 5, 2003
 
       
To increase the aggregate number of shares of Common Stock issuable under the
Plan from 8,500,000 to 9,500,000; and to limit the number of ISO’s issuable to
9,500,000.
  May 11, 2004   July 29, 2004
 
       
To provide that any outstanding Awards shall be consistent with Sections 409A or
424 of the Code, to the extent applicable.
  March 5, 2008   N/A

14



--------------------------------------------------------------------------------



 



10. Effect, Amendment, Suspension and Termination
     Neither adoption of the Plan nor the grant of Awards to a Participant will
affect the Company’s right to grant to such Participant awards that are not
subject to the Plan, to issue to such Participant Common Stock as a bonus or
otherwise, or to adopt other plans or arrangements under which Common Stock may
be issued to Employees or other persons or entities. The Board reserves the
right, at any time and from time to time, to amend the Plan in any way, or to
suspend or terminate the Plan, effective as of the date specified by the Board
when it takes such action, which date may be before or after the date the Board
takes such action; provided that any such action shall not affect any Awards
granted before the actual date on which such action is taken by the Board; and
further provided that the approval of GSI’s stockholders shall be required
whenever necessary for the Plan to continue to satisfy the conditions of
Rule 16b-3 under the 1934 Act, Section 422 of the Code with respect to the award
of ISOs (unless the Board determines that ISOs shall no longer be granted under
the Plan), any bylaw, rule or regulation of the market system or stock exchange
on which GSI’s Common Stock is then listed or admitted to trading, or any other
applicable law, rule or regulation.
11. Other Provisions
     11.1 Nothing contained in the Plan or any Award shall confer upon any
Employee or other Participant the right to continue in the employ of, or to
continue to provide service to, the Company or any affiliated person, or
interfere in any way with the right of the Company or any affiliated person to
terminate the employment or service of any Employee or other Participant for any
reason.
     11.2 Corporate action constituting an offer by GSI of Common Stock to any
Participant under the terms of an Award shall be deemed completed as of the date
of grant of the Award, regardless of when the instrument, certificate, or letter
evidencing the Award is actually received or accepted by the Participant.
     11.3 None of a Participant’s rights under any Award or under the Plan may
be assigned or transferred in any manner other than by will or under the laws of
descent and distribution. The foregoing shall not, however, restrict a
Participant’s rights with respect to Unrestricted Stock or the outright transfer
of cash, nor shall it restrict the ability of a Participant’s heirs, estate,
beneficiaries, or personal or legal representatives to enforce the terms of the
Plan with respect to Awards granted to the Participant.
     11.4 The Plan, and all Awards granted hereunder, shall be governed by and
construed in accordance with the laws of the State of Delaware. The headings of
the Sections of the Plan

15



--------------------------------------------------------------------------------



 



are for convenience of reference only and shall not affect the interpretation of
the Plan. All pronouns and similar references in the Plan shall be construed to
be of such number and gender as the context requires or permits. If any
provision of the Plan is determined to be unenforceable for any reason, then
that provision shall be deemed to have been deleted or modified to the extent
necessary to make it enforceable, and the remaining provisions of the Plan shall
be unaffected.
     11.5 All notices with respect to the Plan shall be in writing and shall be
hand delivered or sent by first class mail or reputable overnight delivery
service, expenses prepaid. Notice may also be given by electronic mail or
facsimile and shall be effective on the date transmitted if confirmed within 24
hours thereafter by a signed original sent in a manner provided in the preceding
sentence. Notices to the Company or the Board shall be delivered or sent to
GSI’s headquarters to the attention of its Chief Financial Officer and its
General Counsel. Notices to any Participant or holder of shares of Common Stock
issued pursuant to an Award shall be sufficient if delivered or sent to such
person’s address as it appears in the regular records of the Company or its
transfer agent.
     11.6. If there is any change in the capitalization of the Company, such as
by stock dividend, stock split, combination of shares, exchange of securities,
recapitalization or other event which the Board deems, in its sole discretion,
to be similar circumstances, the Board shall make such adjustments to the number
and/or kind of shares of stock or securities subject to Awards then outstanding
or subsequently granted, any exercise prices relating to such Awards and any
other provision of such Awards affected by such change, as the Board may
determine in its sole discretion. The Board may also make such adjustments to
take into account material changes in law or in accounting practices or
principles, mergers, consolidations, acquisitions, dispositions or similar
corporate transactions, or any other event, as the Board may determine in its
sole discretion; provided, however, in case of any consolidation of the Company
with, or merger of the Company into, any other person; any merger of another
person into the Company; or any sale or transfer of all or substantially all of
the assets of the Company, unless the Participant and the Company agree
otherwise in writing, Awards to purchase and/or receive Common Stock shall
automatically at the effective time of such consolidation, merger, sale or
transfer become Awards to purchase and/or receive the kind and amount (if any)
of securities, cash and other property receivable upon such consolidation,
merger, sale or transfer by a Participant with respect to the number of shares
of Common Stock of the Company into which such Award might have been exercised
immediately prior to such consolidation, merger, sale or transfer. Any
adjustments to outstanding Awards shall be consistent with Sections 409A or 424
of the Code, to the extent applicable.
     11.7. Any payment under an Award, may be paid at the discretion of the
Board, according to a deferred payment or other arrangement with the
Participant.
     11.8 Unless otherwise agreed upon in writing by the Company and a
Participant, in the event that the Company’s independent auditors determine that
any payment, benefit or transfer by the Company under the Plan to or for the
benefit of a Participant pursuant to a Change in Control from the Company or
otherwise (a “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as

16



--------------------------------------------------------------------------------



 



amended (the “Code”), and (ii) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment
shall be reduced to the Reduced Amount. The “Reduced Amount” shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the Payment, whichever amount, after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Participant’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order unless the Participant elects in
writing a different order (provided, however, that such election shall be
subject to Company approval if made on or after the date on which the event that
triggers the Payment occurs): reduction of cash payments; cancellation of
accelerated vesting of Awards; reduction of employee benefits. In the event that
acceleration of vesting of Award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Participant’s Awards unless the Participant elects in writing a
different order for cancellation.
     The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.
     The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Participant within fifteen (15) calendar days after the date on
which the Participant’s right to a Payment is triggered (if requested at that
time by the Company or the Participant) or such other time as requested by the
Company or the Participant. If the accounting firm determines that no Excise Tax
is payable with respect to a Payment, either before or after the application of
the Reduced Amount, it shall furnish the Company and the Participant with an
opinion reasonably acceptable to the Participant that no Excise Tax will be
imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and the Participant.
     11.9. In any case that a Participant purchases Common Stock under an Award
for a price equal to the par value of the Common Stock, the Board may determine,
in its sole discretion, that such price has been satisfied by past services
rendered by the Participant.
     11.10. For the purposes of the Plan and any Award granted hereunder, unless
otherwise determined by the Board, the term “fair market value” of Common Stock
on a specified date shall mean the last sale price for one share of Common Stock
on the last trading day on or before the specified date, as reported on the
Nasdaq Stock Market, or on such other market system or

17



--------------------------------------------------------------------------------



 



stock exchange on which GSI’s Common Stock is then listed or admitted to
trading, or, if the foregoing does not apply, the market value determined by the
Board.
     11.11 Except as otherwise indicated, the term “person,” as used in the Plan
shall include individuals, corporations, partnerships, trusts, estates, limited
liability companies and partnerships and any other type of entity.
     THE UNDERSIGNED CERTIFIES THAT THE AMENDMENT AND RESTATEMENT OF THIS PLAN
WAS DULY APPROVED AND ADOPTED BY THE BOARD OF DIRECTORS OF GSI COMMERCE, INC.
PURSUANT TO THE BOARD OF DIRECTORS DATED THE 5th DAY OF MARCH, 2008.

                  By:   /s/ Arthur H. Miller         Arthur H. Miller       
Secretary     

18